838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Mack PORTER, Plaintiff-Appellant,v.Warden Otie JONES, Defendant-Appellee.
No. 87-5860.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

Before RALPH B. GUY Jr., and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to the court pursuant to Rule (a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action (42 U.S.C. Sec. 1983) challenging the legality of a Tennessee state court criminal conviction.  He sought release from confinement and other relief.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of dismissal filed June 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.